09-3885-ag
         Lin v. Holder
                                                                                       BIA
                                                                               A073 134 426
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 23 rd day of September, two thousand ten.
 5
 6       PRESENT:
 7                REENA RAGGI,
 8                RICHARD C. WESLEY,
 9                GERARD E. LYNCH,
10                     Circuit Judges.
11       _______________________________________
12
13       CHENG LIANG LIN, a.k.a. ZHI YONG WANG,
14                Petitioner,
15
16                       v.                                     09-3885-ag
17                                                              NAC
18
19       ERIC H. HOLDER, JR., U.S. ATTORNEY
20       GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:               Gary J. Yerman, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General, Mary Jane Candaux,
28                                     Assistant Director, Edward E.
29                                     Wiggers, Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
1                          of Justice, Washington, D.C.
2        UPON DUE CONSIDERATION of this petition for review of a

3    decision of the Board of Immigration Appeals (“BIA”), it is

4    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

5    review is DENIED.

6        Petitioner Cheng Liang Lin, a native and citizen of the

7    People’s Republic of China, seeks review of an August 27,

8    2009, order of the BIA denying his motion to reopen his

9    removal proceedings.     In re Cheng Liang Lin, No. A073 134

10   426 (B.I.A. Aug. 27, 2009).     We assume the parties’

11   familiarity with the underlying facts and procedural history

12   of the case.

13       We review the BIA’s denial of a motion to reopen for

14   abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

15   (2d Cir. 2006).     An alien who has been ordered removed may

16   file one motion to reopen, but must do so within 90 days of

17   the final administrative decision.     8 U.S.C. § 1229a(c)(7).

18   Here, the BIA properly denied Lin’s motion to reopen as

19   untimely and number-barred because he filed it almost eight

20   years after his April 2001 final order of removal and it was

21   the second such motion he had filed.     See id.; 8 C.F.R.

22   § 1003.2(c)(2).

23       The 90-day filing deadline and numerical limitation may


                                     2
1    be excused if the alien can establish “changed country

2    conditions arising in the country of nationality.”     8 U.S.C.

3    § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii).     The BIA

4    reasonably concluded, however, that Lin had shown only that

5    his personal circumstances had changed.   See Wang v. BIA,

6    437 F.3d 270, 274 (2d Cir. 2006) (noting that “apparent

7    gaming of the system in an effort to avoid [removal] is not

8    tolerated by the existing regulatory scheme”); see also Yuen

9    Jin v. Mukasey, 538 F.3d 143, 151-56 (2d Cir. 2008).

10       To the extent Lin bases his motion to reopen on his

11   original asylum claim – his general practice of Christianity

12   – Lin failed to point to evidence demonstrating a material

13   change in China’s policies toward Christians since the time

14   of the merits hearing.   The BIA, citing to Matter of S-Y-G-,

15   24 I. & N. Dec. 247 (BIA 2007), also did not abuse its

16   discretion in concluding that Lin failed to establish his

17   eligibility for relief in light of his failure to rebut the

18   IJ’s underlying adverse credibility determination.     See Kaur

19   v. BIA, 413 F.3d 232, 234 (2d Cir. 2005) (per curiam)

20   (finding that the BIA did not abuse its discretion in

21   denying a motion to reopen where the evidence submitted with

22   that motion related to the same claim the agency found not



                                   3
1    credible in the underlying proceeding); see also Qin Wen

2    Zheng v. Gonzales, 500 F.3d 143, 147 (2d Cir. 2007) (relying

3    on the doctrine falsus in uno, falsus in omnibus to conclude

4    that the agency may decline to credit documentary evidence

5    submitted with a motion to reopen by an alien who was found

6    not credible in the underlying proceeding).     Thus,

7    substantial evidence supports the BIA’s conclusion that Lin

8    failed to establish changed country conditions in China.

9    See 8 C.F.R. § 1003.2(c)(2); (c)(3)(ii); see also Shao v.

10   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

11       Furthermore, a reasonable fact-finder would not be

12   compelled to conclude that the BIA ignored any material

13   evidence that Lin submitted.     Although the agency has an

14   obligation to consider all evidence relevant to an

15   applicant’s claim, it need not “expressly parse or refute on

16   the record each individual argument or piece of evidence

17   offered by the petitioner.”     Shao, 546 F.3d at 169 (internal

18   quotation marks omitted).     Here, given the BIA’s references

19   to the documentation submitted with the motion to reopen,

20   there is no basis in the record to suggest that the BIA

21   failed to consider the evidence.     See Xiao Ji Chen v. U.S.

22   Dep’t of Justice, 471 F.3d 315, 336 n.17 (2d Cir. 2006).



                                     4
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot. Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

 8   Circuit Local Rule 34.1(b).
 9
10                                 FOR THE COURT:
11                                 Catherine O’Hagan Wolfe, Clerk




                                    5